Opinion
Per Curiam,
Carlton McKellar, the appellant, stabbed to death his victim, a 14-year-old girl. He pleaded guilty and the Court sentenced him to undergo a term of imprisonment of not less than ten or more than 20 years at the Pennsylvania Institution for Defective Delinquents at Dallas, Pennsylvania.
On September 13, 1966, he filed a petition under the Post Conviction Hearing Act of 1966, P. L. (1965) 1580 for unspecific relief. The petition is as bizarre as it is meritless. It claims that he was twice placed in jeopardy on the argument that he had been sentenced to the Western Penitentiary but had been incarcerated in the State Institution for Defective Delinquents. Apart from any question of double jeopardy, which is not in the case at all, McKellar was actually sentenced, as indicated, to the place where he now is, and not to the Western Penitentiary.
The lower court reviewed the petitioner’s record and rendered its decision. It held no hearing, nor was any *130required. (Commonwealth ex rel. Elliott v. Baldi, 373 Pa. 489.)
Affirmed.
Mr. Justice Cohen took no part in the consideration or decision of this case.